Citation Nr: 1314498	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected right nasal septum ulceration and/or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to October 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In December 2010 the case was remanded for additional development.  

In December 2010 the Board referred to the agency of original jurisdiction (AOJ) for appropriate action the matter of service connection (and special monthly compensation) for loss of sense of smell.  As this action does not appear to have taken place, the matter is again referred to the AOJ.


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran has OSA that had its onset during his active service.


CONCLUSION OF LAW

Service connection for OSA is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case; however, because the benefit sought is being granted, there is no reason to belabor the impact of the VCAA in this matter (as any notice or duty to assist omission is harmless).

Factual Background

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) are silent for complaint, diagnosis or treatment for OSA.

A January 2009 VA treatment record notes the Veteran had a diagnosis of OSA.  In a July 2009 statement, a VA physician stated, regarding the Veteran's sleep apnea, that the risk factors for the development of OSA included obesity (the best documented risk factor for OSA), a narrow nasal cavity and chronic nasal congestion, the latter two related to his history of a deviated nasal septum.  

In an April 2010 statement, a VA physician (in sleep medicine) expressed the opinion that based on written documentation of symptoms from the Veteran's former fellow-servicemen and family members and what is known regarding co-morbidity of hypertension it was more likely than not that the Veteran's sleep apnea had its onset in the 1980's (during service), although it was not diagnosed until later.    

The Veteran submitted multiple lay statements of persons who have known him attesting to symptoms of OSA they were aware he experienced (during service and presently).  He also submitted his own statements regarding such symptoms (that he alleges began during service and have continued since).  In September 2010, the Veteran testified at the videoconference hearing regarding his symptoms during service, and stated that such symptoms were later identified as manifestations of sleep apnea.  

On January 2011 VA examination OSA was diagnosed.  The examiner opined that at least as likely as not the OSA had its onset during service.  He explained that the presence of hypertension during active duty is presumptive evidence of the presence of OSA (although not a causative factor for such).  

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b).
 
It is not in dispute that the Veteran has OSA; such disability is diagnosed, and has been confirmed by sleep studies.  The Board notes that service connection can be shown by "establish(ing) that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces..."  38 C.F.R. § 3.303(a).  The regulations further provide that each disabling condition must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay [emphasis added] evidence.  Id.  The Veteran has submitted multiple lay statements as well as his own statements attesting that symptoms which have been attributed to/found to be reflective of OSA were manifested during his active duty service.  The Board finds no reason to reject all of these as not credible.  

Furthermore, the pertinent medical evidence (opinions by VA providers in October 2010 and January 2011) is in agreement that the record suggests that the onset of OSA occurred in service.  The Board finds no reason to question the expertise of these providers or to reject the opinions that they have offered.  The facts on which the opinions are premised (lay accounts of symptoms) are documented.  Accordingly, the Board finds that it is reasonably shown that the Veteran's OSA became manifest in service and has persisted since, and that service connection for OSA is warranted.


ORDER

Service connection for OSA is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


